Porter, J.
delivered the opinion of the court. This is a redhibitory action for the recission of the sale of a slave, bought by the plaintiff from the defendant. The evidence *156fully establishes the existence of vices which require us to annul the contract. The court below, therefore, did not err, in decreeing the defendant to take the slave back, and pay the plaintiff the sum of $450, the price paid by him.
Peirce for the plaintiff—Grymes for the defendant.
The defendant’s demand in warranty against his vendor was dismissed, and from that judgment he appealed, as well as from that rendered against him in favor of the plaintiff. But it does not appear, that any citation of appeal has been served on the party cited in warranty: He is not, therefore, before the court, and the correctness of the judgment, as it relates to him, cannot be examined.
It is therefore ordered, adjudged and decreed, that the judgment of the district court, condemning the defendant to take back the slave, mentioned in the petition, and pay to the plaintiff the sum of four hundred and fifty dollars, with legal interest from judicial demand, with costs in both courts.